Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability
This Corrected Notice of Allowability clarifies and corrects the Examiner’s Amendment to claim 11.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Gathy on 11 July 2022.

The application has been amended as follows:
In the Claims: Claims 1, 10, and 11 have been amended as follows, claim 12 is canceled, and the remaining claims are as filed 14 June 2022.
In claim 1, at the last 2 lines, “ranges 1-25%CaO, 1- 25%AlO1.5, 50-99% SiO2” has been changed to -- ranges 1-25 mol% CaO, 1- 25 mol% AlO1.5, 50-99 mol% SiO2--.
In claim 10 at the last line, “coating” has been changed to --layer--.
In claim 11, at the last 2 lines, “between 1-25% AE, 1- 25% AlO1.5, and 50-99% SiO2” has been changed to --between 1-25 mol% AE, 1- 25 mol% AlO1.5, and 50-99 mol% SiO2--.
Claim 12 is canceled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745